Citation Nr: 1822733	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-29 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 50 percent for PTSD.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1943 to August 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2017, the Veteran testified before a Veterans Law Judge.  In correspondence dated in January 2018, the Veteran was informed that a complete transcript of the proceeding could not be produced due to an audio malfunction and he was offered the opportunity to testify at another Board hearing.  Pursuant to his request, in February 2018, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board observes that the Veteran's VBMS file contains a July 2014 rating decision and August 2014 Statement of the Case, both of which address the PTSD issue on appeal.  According to notes in VBMS, however, the RO did not promulgate them.  Rather, in August 2014, the RO issued a rating decision and Supplemental Statement of the Case which confirmed and continued the 50 percent rating previously assigned for the Veteran's PTSD.  Thus, the issue on appeal is entitlement to a rating in excess of 50 percent for PTSD. 

The Board acknowledges that additional medical records were associated with the claims file following the most recent July 2015 Supplemental Statement of the Case.  However, a review of the medical records reveals that the relevant records were previously on file and/or are redundant of information and evidence already of record.  Moreover, the Veteran did not raise any arguments regarding the consideration of this evidence.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016).  As a result, there is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

Additionally, in an April 2016 rating decision, the RO denied service connection for atrial fibrillation with surgery.  The Veteran filed a timely notice of disagreement in July 2016.  In a September 2016 rating decision, the RO denied service connection for headaches, memory loss, and a traumatic brain injury.  The Veteran again filed a timely notice of disagreement in October 2016.  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of a notice of disagreement confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.

The issues of entitlement to service connection for sleep apnea and entitlement to a TDIU prior to November 23, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO denied the Veteran's petition to reopen the previously denied claim of service connection for a left knee disability.  Although the Veteran filed a timely notice of disagreement in December 2009 and a Statement of the Case was subsequently issued, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  

2.  The evidence received since the November 2009 rating decision is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Prior to November 23, 2013, the Veteran's PTSD was manifested by symptoms that caused occupational and social impairment with reduced reliability and productivity; the symptoms did not cause deficiencies in most areas, or total occupational and social impairment.  

4.  Resolving doubt in favor of the Veteran, as of November 23, 2013, his PTSD has been manifested by symptoms which cause occupational and social impairment with deficiencies in most areas; the symptoms have not caused total occupational and social impairment.  

5.  Resolving doubt in favor of the Veteran, as of November 23, 2013, his service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The November 2009 rating decision denying the petition to reopen the claim of service connection for a left knee disability is final.  38 U.S.C. § 7104(c) (2002); 38 C.F.R. § 20.1103 (2009). 

2.  New and material evidence has not been received to warrant reopening of the claim of service connection for a left knee disability.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Prior to November 23, 2013, the criteria for a rating in excess of 50 percent for PTSD were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

4.  From November 23, 2010, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have been met from November 23, 2013.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Petition to Reopen the Claim of Service Connection for a Left Knee Disability

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Factual Background and Analysis

Historically, the issue of service connection for a left knee disability was denied in a June 2006 rating decision because the Veteran's service treatment records did not show treatment for or a diagnosis of the condition during military service and there was no evidence to link the current left knee condition to military service.  The Veteran did not appeal the June 2006 rating decision.  Thereafter, in a November 2009 rating decision, the RO determined that new and material evidence had not been received to substantiate the claim of service connection for a left knee disability.  The RO noted that medical records were reviewed; however the evidence did not show that the condition occurred in service or was caused by service.

The Veteran was notified of the decision and his appellate rights in a November 2009 letter.  In December 2009, the Veteran filed a notice of disagreement.  The RO issued a Statement of the Case in December 2010.  However, the Veteran did not submit a substantive appeal and no new and material evidence was received within the following year.  Thus, the RO's November 2009 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7104(c) (2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).  

The Veteran now seeks to reopen the previously denied claims of service connection for a left knee disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The evidence of record at the time of the November 2009 rating decision included service treatment records, post-service VA treatment records noting treatment for a left knee disability, and statements from the Veteran indicating that he injured his left knee during military service.

The evidence received since the November 2009 decision includes additional medical records showing continued treatment for left knee pain.  Also of record is a transcript of the February 2018 Board hearing and lay statements from the Veteran, in which he reiterated his contentions to the effect that he suffered a left knee injury during military service.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final November 2009 rating decision.  After considering this additional evidence, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional clinical records showing continued treatment for knee pain are cumulative, and therefore insufficient to reopen the claim.  The additional records contain evidence of a current knee disability, information that was before VA at the time of the prior decision.  None of the additional clinical evidence contains any indication that the current left knee disability is related to the Veteran's military service.  Thus, the Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

The Board has also considered additional statements submitted by the Veteran since November 2009, as well as his hearing testimony.  The Board finds that the Veteran's statements, even when presumed to be credible, do not provide a basis upon which to reopen the claim.  Although the statements are new, they are cumulative as they contain the same information as statements which were of record and considered at the time of the November 2009 rating decision.  

For these reasons, the Board finds that the additional evidence received since the final November 2009 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for a left knee disability is not reopened.  The benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Entitlement to an Increased Rating for PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in July 2015.  Consequently, the DSM-5 is for application to his appeal.  The DSM-5 does not contain information regarding GAF scores.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background

VA treatment records from April 2010 to November 2011 show psychiatric treatment for PTSD.  Reported symptoms included irritability, nightmares, depression, anxiety, flashbacks, and distressing recollections.  On mental status examination, the Veteran was cooperative, his mood was less anxious, there were no delusions or hallucinations and the Veteran denied suicidal or homicidal ideas.  He was alert and oriented and had fair concentration, attention, judgment, and insight.  

The Veteran was provided a VA examination in November 2011.  At that time, the Veteran reported that he continued to have nightmares every night, is easily startled, and extremely irritable with his wife, children, and friends.  Additionally, he feels uncomfortable in crowds and has become socially withdrawn.  He also reported having difficulty with his memory. He indicated that he gets lost when driving, has difficulty remembering names, and forgets to complete tasks at home.   

With regard to symptoms, the examiner documented that the Veteran described the current symptoms of increased startle response, nightmares, intrusive memories, and irritability.  The severity of the symptoms was moderate and the symptoms were constant, continuous, or ongoing.  The Veteran reported that the symptoms affect total functioning, which resulted in problems with his family, social, and work relationships.  The Veteran reported that he has strained relationships with his family members.  He also reported trouble sleeping.  He denied a history of suicide attempts.  He had not been hospitalized for a psychiatric reason.  

With regard to family and social history, the Veteran has one living sister and described their relationship as very good indicating that she lives in Minnesota and they occasionally talk on the phone.  Additionally, the Veteran reported that he had been married for 65 years and described his current relationship as strained.  He stated that he is often irritable and angry with his wife and yells and hurts her feelings.  He also reported that his relationship was strained with his children. 

Occupationally, it was documented that the Veteran was unemployed and had not worked for 28 years.  Following military service, he was employed for 33 years as a staff assistant.  The Veteran reported that he did not like his boss and eventually decided that it was time for him to retire.  He indicated that his unemployment is not primarily due to the effects of his mental health condition.

On mental status examination, it was noted that the Veteran's orientation and concentration were within normal limits.  Panic attacks were absent, there was no suspiciousness present, and there was no report of a history of delusions or hallucinations.  Obsessive/compulsive behavior was absent.  The Veteran's thought processes were appropriate and he was able to understand directions.  He did not have slow thought or appear to be confused.  Judgment was not impaired and abstract thinking was normal.  Memory was moderately impaired.  For example, he had problems with retention of highly learned material and forgot to complete tasks.  Suicidal and homicidal ideations were absent.  

For VA rating purposes, the examiner indicted that the Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing effective work and social relationships.

Following examination, the examiner assessed PTSD, depression, stress and anxiety.  She determined that symptoms attributable to the Veteran's PTSD included intrusive memories, nightmares, emotional sensitivity to the military and related material, avoidance, inability to remember important details of his miliary experiences, hyperarousal to include irritability/anger, difficulty sleeping, and increased startle response time.  She further concluded that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and normal concentration.  

Subsequent VA medical records note continued psychiatric treatment for PTSD.  Notably, the records indicate that the Veteran stayed active by volunteering with his wife.  

The Veteran was provided an additional VA examination in November 2013.  The examiner noted that the Veteran had many active symptoms and during the interview, it was obvious that he was very anxious, frustrated, and tense about his symptoms.  

The examiner opined that the Veteran's level of occupational and social impairment with regards to all mental health diagnoses was total occupational and social impairment.  

Socially, it was noted that the Veteran had been married once and has good relationships with his wife and two daughters.  He indicated that he relies on his wife for everything.  Occupationally, the Veteran indicated that he worked for an electric company for 32 years and retired.  He was not employed at the time of the examination.  He had never attempted suicide, but has been violent, but not homicidal.  

For VA rating purposes, the examiner indicated that the Veteran's PTSD symptoms included anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work-like environment, inability to establish and maintain effective relationships, and suicidal ideations.  Notwithstanding the forgoing symptoms, the examiner indicated that the Veteran did not appear to pose any threat of danger or injury to self or others.  Additionally, she indicated that the Veteran's symptoms would affect his physical and sedentary ability for employment.  However, the Veteran is retired and has not worked for many years.  

Additional VA medical records note continued treatment for PTSD symptoms.  Notably, it was reported that the Veteran denied suicidal ideations and there was no history of suicidal ideations.  Further, records in 2016 indicate that the Veteran continued to volunteer at a local hospital.  

In testimony provided during the February 2018 Board hearing, the Veteran reported that he has had suicidal ideations.




Analysis

Applying the criteria set forth above to the facts in this case and resolving doubt in favor of the Veteran, the Board finds that the evidence warrants a schedular rating of 70 percent for the Veteran's service-connected PTSD from November 23, 2013.  However, the preponderance of the evidence is against assignment of a rating in excess of 50 percent prior to November 23, 2013.

Prior to November 23, 2013

As summarized above, the Veteran's PTSD symptoms prior to November 23, 2013 were shown to include, irritability, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing effective work and social relationships.  Such symptoms are contemplated by the current 50 percent evaluation and have been determined to cause occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the evidence does not show that the Veteran's overall disability picture is more consistent with nor does it more nearly approximate the criteria required for 70 percent evaluation during this period of the appeal.  In this regard, the Veteran's psychiatric symptoms have not caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit illogical or irrelevant speech; near continuous panic attacks; spatial delusions; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  Further, there was no indication of neglect of personal appearance and hygiene, obsessive rituals or suicidal ideation.  Socially, the Veteran reported that he had a strained relationship with his wife; however, he had been married for 65 years.  He also reported that his relationship with his daughters was strained, but described a good relationship with his sister.  Further, in VA medical records, it was noted that the Veteran stayed active by volunteering, to include volunteering with his wife.  In view of the record in its entirety, the Board finds that the Veteran's PTSD symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating.

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent prior to November 23, 2013.  

From November 23, 2013

During this stage of the appeal, the evidence reflects that the Veteran experienced anxiety, suspiciousness, chronic sleep impairment, impairment of short and long term memory, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including a work-like environment, inability to establish and maintain effective relationships, and suicidal ideations.  

The Board observes that that Veteran has not exhibited a majority of the symptoms provided for a 70 percent rating.  However, he has reported suicidal ideations.  In Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone ... may cause occupational and social impairment with deficiencies in most areas."  The Court also held that "insofar as the Board required evidence of more than thought or thoughts to establish the symptom of suicidal ideation, it erred."  Id.  Based on the Court's holding and reasoning in Bankhead, the Board finds that the Veteran's PTSD is more nearly approximated by the criteria for a 70 percent rating.  

However, the Veteran's PTSD symptoms have not more nearly approximated total occupational and social impairment at any point during the appeal period.  38 C.F.R. § 4.7 (2017).  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time and place; memory loss for names of close relatives, own occupation or name, have not been shown.  The Board acknowledges that the November 2013 VA examiner opined that the Veteran's PTSD caused total occupational and social impairment.  

The ultimate determination, however, of the degree of occupational impairment is a legal rather than a medical determination.  38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  As set forth below, the Board has determined that the Veteran's PTSD has produced total occupational impairment.  Critically, however, the evidence does not show total occupational and social impairment due to PTSD.  In so finding, the Board notes that the Veteran is shown to maintain a relationship with his wife and daughters.  Further, he has continued to volunteer at a local hospital.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent schedular rating under the Rating Schedule, and a rating in excess of the 70 percent assigned herein is therefore not warranted for the Veteran's PTSD.


Entitlement to a TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran asserts that a TDIU is warranted.  Specifically, he contends that he is unemployable due to his PTSD. 

As of November 23, 2013, the Veteran is service-connected for PTSD,  rated as 70 percent disabling, bilateral hearing loss, rated as 10 percent disabling; and tinnitus; rated as 10 percent disabling.  His combined disability rating is 80 percent.  See 38 C.F.R. § 4.25 (2016).  Thus, he meets the criteria for consideration of TDIU.  38 C.F.R. § 4.16(a).  

Because the Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of a TDIU, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would otherwise qualify him.

In February 2013, the Veteran submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his PTSD.  He reported that he was last employed as a power advisor in 1983.  He claimed that he became too disabled to work in 1983.  With regard to education, the Veteran documented that he completed grade school and obtained his GED in 1960.  

In an employment verification received in February 2014, the Veteran's former employer indicated that the Veteran was employed in member services from June 1951 to October 1983.  He worked 40 hours per week and did not lose any time during the 12 months preceding his last date of employment due to disability.  Additionally, there were no concessions made for the employee by reason of age or disability.  The Veteran stopped working due to retirement.  

As detailed herein, the Veteran underwent a VA examination in November 2013 for his service-connected PTSD.  The examiner indicated that the Veteran's PTSD caused total occupational and social impairment.  She further indicated that the Veteran's PTSD symptoms will affect his physical and sedentary ability for employment.  

In testimony provided during the February 2018 Board videoconference hearing, the Veteran reported that his PTSD would affect his employment.   

Applying the criteria set forth above to the facts in this case, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD has precluded him from substantial gainful employment; therefore, assignment of a TDIU is warranted from November 23, 2013.

As detailed above, the Veteran has reported that he has been unemployed since 1983.  Although it was indicated that he retired, the Veteran has reported that his PTSD would impact his ability to work.  Additionally, the November 2013 VA examiner determined that the Veteran's PTSD affects both his physical and sedentary ability to work.  

In light of the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted from November 223, 2013.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for a left knee disability is denied.

Entitlement to a 70 percent rating, but no higher, for posttraumatic stress disorder (PTSD) is granted from November 23, 2013.

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) is granted from November 23, 2013.


REMAND

The Veteran asserts that service connection is warranted for sleep apnea.  Specifically, he contends that the condition is secondary to his service-connected PTSD.

The Veteran was provided a VA examination in October 2012 in connection with his claim.  A diagnosis of sleep apnea was confirmed.  The examiner opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  In support of her conclusion, she explained that although there was medical literature indicating an association between PTSD and sleep apnea, there was no medical literature indicating that PTSD caused obstructive sleep apnea.  The examiner, however, did not provide an opinion as to whether the Veteran's sleep apnea has been aggravated by his service-connected PTSD.  In light of the foregoing, an addendum opinion must be obtained on remand.  

In addition, the Board observes that prior to November 23, 2013, the Veteran's combined disability rating is 60 percent.  Thus, he does not meet the criteria for a TDIU prior to November 23, 2013.  38 C.F.R. § 4.16(a).  As resolution of the claim remanded herein may have an impact on the issue of entitlement to a TDIU prior to November 23, 2013, these issues are inextricably intertwined.  Harris v. Derwinski,1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the Veteran's claim of entitlement a TDIU prior to November 23, 2013 should be held in abeyance, pending the development and readjudication of the other claim on appeal.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an opinion from a suitably qualified VA clinician regarding the nature and etiology of the Veteran's sleep apnea.  Access to records in the Veteran's electronic claims file should be made available to the clinician for review in connection with his or her opinion.  A VA examination may be provided if deemed appropriate.

The clinician is to provide opinions to the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (chronically worsened) by a service-connected PTSD?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for all VA medical opinions is required.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


